Cook, J.,
dissenting. I agree with the majority that the trial court’s failure to satisfy the notice requirement for the sexual offender classification hearing was error. Gowdy, however, did not object to this error. The majority decides, without elaboration, that this case involves “exceptional circumstances” and reverses on the basis of plain error. I respectfully dissent, because I would find no plain error here.
At least two appellate districts in this state have determined that plain error does not necessarily occur whenever a trial court fails to provide proper notice of the classification hearing under R.C. 2950.09. See, e.g., State v. Meade (Apr. 30, 1999), Scioto App. No. 98CA2566, unreported, 1999 WL 299890; State v. Martell (Nov. 29, 1999), Clermont App. Nos. CA99-01-009 and CA99-05-054, unreported, 1999 WL 1087025. Both courts adhered to the well-established prudential rule that “[njotice of plain error * * * is to be taken with the utmost caution, under exceptional circumstances and only to prevent a manifest miscarriage of justice.” State v. Long (1978), 53 Ohio St.2d 91, 7 O.O.3d 178, 372 N.E.2d 804, paragraph three of the syllabus.
In Meade, the offender pleaded guilty to rape, and the trial court held the sexual predator classification hearing just before the sentencing hearing without objection from either party. On appeal, Meade argued that the trial court deprived him of due process by failing to notify him' that the classification hearing would occur at sentencing. The court of appeals found no plain error, noting that *400Meade expressed no surprise or confusion when the court began the classification hearing, and that Meade’s counsel presented evidence on Meade’s behalf that dovetailed the factors enumerated in R.C. 2950.09(B)(2). Accordingly, the court of appeals concluded that the failure to provide specific notice of the classification hearing did not prejudice Meade.
In Martell, the offender pleaded guilty to rape and gross sexual imposition. At the conclusion of the sentencing hearing, the prosecutor said to the judge, “Wait, Your Honor, there is the issue df classification, I guess, before — if we can do that at this time. * * * My understanding from [defense counsel] is that there is not going to be an argument on that.” Defense counsel then said to the judge, “We are not going to stipulate to it.. We think all the information necessary * * * is before the Court. We concede ‘sexually oriented offender’ would not be appropriate. We think the middle classification would be appropriate.” The state urged the court to classify Martell as a sexual predator, and defense counsel discussed Martell’s remorse. The court classified Martell as a sexual predator.
On appeal, Martell argued that the trial court’s failure to notify him that the sexual predator classification would occur at sentencing denied him due process. Like the Meade court, the Twelfth Appellate District determined that the notice error did not prejudice Martell. The court reasoned that Martell’s counsel knew the classification hearing would occur at sentencing, since he had previously discussed the classification issue with the prosecutor. And Martell’s counsel advocated the interests of his client by noting Martell’s remorse and suggesting the appropriateness of the “middle” classification. For these reason's, the court of appeals concluded that the notice failure did not amount to plain error.
Both the Meade and Martell courts applied the definition of “plain error” from Crim.R. 52(B). Today, the majority applies the civil definition of “plain error” from Goldfuss v. Davidson, noting that our decision in State v. Cook held that sexual predator classification hearings are “civil in nature.” Regardless, Goldfuss expressly found that the plain error doctrine “originated as a criminal law concept,” Goldfuss v. Davidson (1997), 79 Ohio St.3d 116, 121, 679 N.E.2d 1099, 1103. And Goldfuss’s definition of the plain error standard to be applied in civil contexts tracks the standard in our criminal cases interpreting Crim.R. 52(B). Compare State v. Long (1978), 53 Ohio St.2d 91, 7 O.O.3d 178, 372 N.E.2d 804, paragraph three of the syllabus (“Notice of plain error under Crim.R. 52[B] is to be taken with the utmost caution, under exceptional circumstances and only to prevent a manifest miscarriage of justice.”), and Goldfuss, supra, 79 Ohio St.3d at 121, 679 N.E.2d at 1103 (“In applying the doctrine of plain error in a civil case, reviewing courts must proceed with the utmost caution, limiting the doctrine strictly to those extremely rare cases where exceptional circumstances require its application to prevent a manifest miscarriage of justice, and where the error *401complained of, if left uncorrected, would have a material adverse effect on the character of, and public confidence in, judicial proceedings.”). Finally, even in Cook, we cited criminal cases to support our conclusion that the trial judge’s reliance on a presentence report during the classification hearing did not amount to plain error. State v. Cook (1998), 83 Ohio St.3d 404, 426, 700 N.E.2d 570, 587, citing State v. Nicholas (1993), 66 Ohio St.3d 431, 435-436, 613 N.E.2d 225, 229, and State v. Martin (1955), 164 Ohio St. 54, 59, 57 O.O. 84, 87, 128 N.E.2d 7, 12. All of this persuades me that the Meade and Martell courts properly employed the Rule 52(B) standard for plain error.
The record of the sentencing proceeding in this case reveals that Gowdy did not suffer prejudice as a result of the trial court’s failure to comply with the notice requirement of R.C. 2950.09. Gowdy’s trial counsel appeared with Gowdy at his sentencing hearing, and they expressed no surprise that the classification hearing would occur before sentencing. When Gowdy’s attorney requested to withdraw as Gowdy’s counsel, she did so on the basis of her client’s pro se motion alleging ineffective assistance of counsel — not because she felt unprepared to represent Gowdy during the classification hearing. When the trial court denied defense counsel’s request to withdraw, based on her demonstrated history of effective representation, the parties — like the parties in Meade and Martell — presented arguments that dovetailed appropriate factors for consideration under R.C. 2950.09(B)(2). Defense counsel urged the court to consider Gowdy’s lack of prior felony convictions. See R.C. 2950.09(B)(2)(b) and (f). And the state noted Gowdy’s prior criminal record, the nature of the offense, Gowdy’s demonstrated pattern of abuse, and evidence of cruelty. See R.C. 2950.09(B)(2)(b), (f), (h), and (i). Only after considering these statutorily permissible factors did the trial court classify Gowdy as a sexual predator.
Because I do not believe that the trial court’s improper notice prejudiced Gowdy, I would not vacate his classification as a sexual predator on the basis of plain error. This is not “the extremely rare case involving exceptional circumstances” where the trial court’s error challenges the legitimacy of the judicial process. Goldfuss, supra, 79 Ohio St.3d 116, 679 N.E.2d 1099, syllabus. And because I concur with the majority’s disposition of Gowdy’s other claims, I would affirm the judgment of the court of appeals.